Exhibit 10.28

Execution Version

SEPARATION AGREEMENT

This Agreement is made by and between Michaels Stores, Inc. (the “Company”) and
Sam Wyly (the “Executive”) on the Closing Date of the merger described in the
Recitals below (the “Effective Date”).  Any capitalized term not defined in this
Agreement shall have the meaning ascribed to it in the Merger Agreement (defined
in the Recitals).

WHEREAS, the Company has entered into an agreement captioned “Agreement and Plan
of Merger” dated as of June 30, 2006 with Bain Paste Mergerco, Inc., Blackstone
Paste Mergerco, Inc., Bain Paste Finco, LLC and Blackstone Paste Finco, LLC,
pursuant to which Bain Paste Mergerco, Inc. and Blackstone Paste Mergerco, Inc.
will merge with and into the Company with the Company as the surviving entity
(as amended, the “Merger Agreement”);

WHEREAS, immediately prior to the Closing Date of said merger, the Executive was
serving the Company as the Vice Chairman of its Board of Directors (the “Board”)
and providing services as an independent contractor to the Company; and

WHEREAS, the Company and the Executive wish to confirm their agreement
concerning the Executive’s resignation as Vice Chairman of the Board and the
termination of his services to the Company as an independent contractor,
effective as of the Effective Date;

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
sufficiency of which is hereby acknowledged by the parties, the parties hereby
agree:

1.             Agreement to Resignation and Termination of Services.  The
Executive hereby resigns his position and office as the Vice Chairman of the
Board, and the Company hereby accepts his resignation, effective as of the
Closing Date.  Further, the Executive and the Company agree that all services of
the Executive to the Company and its Affiliates, as an independent contractor or
otherwise, shall cease on the Closing Date.  The Company and the Executive each
waives any prior notice to which it or he may have been entitled to effect such
resignation or such cessation of services.

2.             Ancillary Covenants.  Ancillary to the agreement of the parties
set forth in Section 1 hereof for the Executive’s resignation of his position
and office and the termination of his services to the Company, which is
enforceable on its own terms, the Executive agrees that certain restrictions on
his business activities after termination of his services with the Company and
its Affiliates (as defined below) are necessary to protect the goodwill,
Confidential Information (as also defined below) and other legitimate interests
of the Company and its Affiliates, as more fully set forth in Sections 4, 5 and
6 below.

3.             Consideration for Covenants.   In consideration of the
Executive’s agreement to the covenants of confidentiality, non-competition and
non-solicitation contained in this Agreement

1


--------------------------------------------------------------------------------


and subject to the Executive’s meeting in full all of his obligations under
those covenants, the Company will provide the Executive with a payment of $3
million, payable in one lump sum on the Effective Date.

4.             Covenants of Non-Competition, Non-Solicitation and
Confidentiality.

4.1           Agreement Not to Compete.  The Executive agrees that, during the
period of twenty-four months immediately following the Closing Date (the
“Restricted Period”), the Executive will not, directly or indirectly, alone or
in association with others, anywhere in the Territory, own, manage, operate,
control or participate in the ownership, management, operation or control of, or
be connected as an officer, employee, investor, principal, joint venturer,
shareholder, partner, director, consultant, agent or otherwise with, or have any
financial interest (through stock or other equity ownership, investing of
capital, lending of money or otherwise) in, any business, venture or activity
that competes, directly or indirectly, with the Business of the Company and its
Affiliates as conducted or in planning as of the Closing Date or at any time
during the immediately preceding twelve months (a “Competitor”), except that
nothing contained in this Section 4.1 shall prevent the Executive’s wholly
passive ownership of one percent (1%) or less of the equity securities of any
Competitor that is a publicly-traded company.

For the purposes of this Agreement, the “Business of the Company and its
Affiliates” or “Business” is that of arts and crafts specialty retailer
providing materials, ideas and education for creative activities and the
“Territory” is those states within the United States and those provinces of
Canada in which the Company or any of its Affiliates was doing or actively
planning to do business as of the Closing Date or at any time during the
immediately preceding twelve months.

4.2           Agreement Not to Solicit or Hire Employees.  The services of their
employees being acknowledged as valuable assets of the Company and its
Affiliates, the Executive agrees that, during the Restricted Period, the
Executive will not hire or attempt to hire without first obtaining written
permission of an authorized representative of the Company any employee of the
Company or its Affiliates; assist in such hiring or attempt by any Person; or
encourage any such employee to terminate his or her relationship with the
Company or any of its Affiliates. The foregoing shall not prevent the Executive
from providing favorable references, oral or written, for an employee of the
Company or any of its Affiliates who is known to him prior to the Closing Date;
provided that such employee terminated his or her employment with the Company or
an Affiliate without any direct or indirect solicitation or encouragement from
the Executive or Charles J. Wyly, Jr. and such references are not for the
purpose of assisting such employee to be employed or engaged as an independent
contractor by a Competitor or by any other business, venture or activity in
which the Executive or Charles J. Wyly, Jr. is in any way associated.

For purposes of this Agreement, an “employee” means any individual employed by
the Company or one of its Affiliates at the level of an assistant store manager
or above on the Closing Date or at any time during the immediately preceding
twelve months; a “Person” means a natural person, a corporation, a limited
liability company, an association, a partnership, a limited partnership, a joint
venture, an estate, a trust or any other entity or organization, other than the
Company or any of its Affiliates; and an “Affiliate” means any person or entity
directly or indirectly controlling, controlled by or under common control with
the Company, where control may be by

2


--------------------------------------------------------------------------------


management authority, contract or equity interest, (i) as to which the Executive
provided services during his association with the Company or (ii) as to which
the Executive had access to Confidential Information which would assist him in
competing with the Business of such Affiliate or in soliciting its employees,
distributors or vendors.

4.3           Agreement Not to Solicit Distributors and Vendors.  The Executive
agrees that, during the Restricted Period, he shall not directly or indirectly
solicit or encourage any distributor or vendor to the Company or any of its
Affiliates to breach any agreement with the Company or any of its Affiliates or
to terminate or diminish its relationship with the Company or any of its
Affiliates; provided, however, that these restrictions shall apply only with
respect to those distributors and vendors who are doing business with the
Company or any of its Affiliates on the Closing Date or have done business with
the Company or any of its Affiliates at any time during the twelve months
immediately preceding the Closing Date.

4.4           Agreement Not to Use or Disclose Confidential Information.  The
Executive acknowledges that the Company and its Affiliates continually develop
Confidential Information; that he has developed Confidential Information for the
Company and its Affiliates; and that he has learned of Confidential Information
during the course of his service and other associations with the Company and its
Affiliates.  The Executive agrees that he shall not disclose to any Person or
use any Confidential Information obtained by the Executive incident to his
service to, or any other association with, the Company or any of its Affiliates,
other than as required by applicable law after notice to the Company and a
reasonable opportunity for the Company to protect the Confidential Information
prior to any such disclosure.

For purposes of this Agreement, “Confidential Information” means any and all
information of the Company and its Affiliates that is not generally known by
Persons with whom the Company or any of its Affiliates competes or does
business, or with whom any of them plans to compete or do business and any and
all information, publicly known in whole or in part or not, which, if disclosed
by the Company or any of its Affiliates, would assist them in competition
against them.  Confidential Information includes without limitation such
information relating to (i) the development, research, testing, manufacturing,
marketing and financial activities of the Company and its Affiliates, (ii) the
products and services of the Company and its Affiliates, (iii) the costs,
sources of supply, financial performance and strategic plans of the Company and
its Affiliates, (iv) the identity and special needs of the customers of the
Company and its Affiliates and (v) the people and organizations with whom the
Company or any of its Affiliates has business relationships and the nature and
substance of those relationships.  Confidential Information also includes any
information that the Company or any of its Affiliates has received belonging to
a customer or any other third parties with any understanding, express or
implied, that the information would not be disclosed.

5.             Non-Disparagement.  The Executive agrees that he will not
disparage or criticize the Company or any of its Affiliates, their direct or
indirect investors, management or Business, to any of the employees of the
Company or any of its Affiliates, or to any Person with whom the Company or any
of its Affiliates is doing, or is planning to do, business as of the Closing
Date or at any time during the immediately preceding twelve months.

3


--------------------------------------------------------------------------------


6.             Notification Requirement.  The Executive agrees that, throughout
the Restricted Period, he will notify the Company in writing of any change in
his address and, at least fifteen business days in advance, of each new
business, venture or activity in which he plans to engage which is, has the
potential to become, or is in planning to become, a Competitor or otherwise
adversely affect the Business of the Company and its Affiliates, within or
outside the Territory.  Such notice shall state the name and address of any such
new business, venture or activity.  The Executive agrees to provide the Company
with such other pertinent information concerning such business, venture or
activity as the Company may reasonably request in order to determine the
Executive’s continued compliance with his obligations under this Agreement.  The
Executive further agrees to notify any Person to whom he intends to provide
services, as an employee, independent contractor or otherwise, of his
obligations under this Agreement and hereby consents to notification by the
Company to any such Persons about his obligations under this Agreement.

7.             Enforcement.  The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed upon the Executive pursuant to Sections 4, 5 and 6
hereof.  The Executive agrees that said restraints are necessary for the
reasonable and proper protection of the Company and its Affiliates and that each
and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area.  The Executive further acknowledges that,
were he to breach any of the covenants contained in Section 4, 5 or 6 hereof,
the damage to the Company would be irreparable.  The Executive also freely
acknowledges that said restrictions will not prevent him from earning a
livelihood following the termination of the Executive’s association with the
Company.  The Executive therefore agrees that the Company, in addition to any
other remedies available to it, shall be entitled to preliminary and permanent
injunctive relief against any breach or threatened breach by the Executive of
any of said covenants, without having to post bond.  The parties further agree
that, in the event that any provision of Section 4, 5 or 6 hereof shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too
great a range of activities, such provision shall be deemed to be modified to
permit its enforcement to the maximum extent permitted by law.  The Executive
also agrees that each of the Company’s Affiliates shall have the right to
enforce all of the Executive’s obligations to the Affiliate under this
Agreement.

8.             Severability.  If any portion or provision of this Agreement
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

9.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas, without giving any effect to
any choice or conflict of law provision or rule that would cause the application
of the laws of any other jurisdiction.

10.           Entire Agreement; Waivers.  This Agreement constitutes the entire
agreement between the parties pertaining to the subject matter hereof and
supersedes all prior and contemporaneous

4


--------------------------------------------------------------------------------


agreements, understandings, negotiations and discussions between the parties,
whether oral or written, with respect to such subject matter hereof; provided,
however, that this Agreement shall not terminate or supersede any additional
obligations the Executive may have pursuant to any other agreement or under
applicable law with respect to confidentiality, non-competition,
non-solicitation or the like; nor shall it constitute a waiver by the Company or
any of its Affiliates of any right it has under any such agreement or under
applicable law with respect to confidentiality, non-competition,
non-solicitation or the like at the time this Agreement takes effect; nor shall
it constitute a waiver by the Executive of any rights of indemnification or
contribution that he has under any agreement, under the charter or bylaws of the
Company or any of its Affiliates or under applicable law at the time this
Agreement takes effect. In the event of conflict between this Agreement and any
prior agreement between the Executive and the Company, this Agreement shall
govern.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party.  The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

11.           Amendment, Modification or Termination.  This Agreement may be
modified or amended only by a written instrument executed by the Executive and
an expressly authorized representative of the Board.  This Agreement may be
terminated only by express written agreement signed by the Executive and an
expressly authorized representative of the Board.

12.           Headings, Construction and Counterparts.  Section and subsection
headings are not to be considered part of this Agreement; are included solely
for convenience; are not intended to be full or accurate descriptions of the
content thereof; and shall not affect the construction hereof.  This Agreement
shall be deemed to express the mutual intent of the parties, and no rule of
strict construction shall be applied against any party.  This Agreement may be
executed in two or more counterparts, each of which shall be an original, but
all of which together shall constitute one and the same instrument.

13.           Successors and Assigns.  Neither the Company nor the Executive may
make any assignment of this Agreement or any interest in it, by operation of law
or otherwise, without the prior written consent of the other; provided, however,
that the Company may assign its rights and obligations under this Agreement
without the consent of the Executive in the event that the Company shall
hereafter affect a reorganization, consolidate with, or merge into any Person or
transfer to any Person all or substantially all of the Business, properties or
assets of the Company.  This Agreement shall inure to the benefit of and be
binding upon the Company and the Executive and each of their respective
successors, executors, administrators, heirs, representatives and permitted
assigns.  The Executive expressly consents to be bound by the provisions of this
Agreement for the benefit of the Company and its Affiliates, their successors
and permitted assigns, without the necessity that this Agreement be re-signed at
the time of any such transfer.

14.           Notices.  Any and all notices, requests, demands or other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person, consigned to a reputable national courier
service or deposited in the United States mail, postage prepaid,

5


--------------------------------------------------------------------------------


and addressed to the Executive at his last known address on the books of the
Company or, in the case of the Company, at its principal place of business,
attention of its Chief Executive Officer, or to such other address as either
party may specify by notice to the other actually received.

15.           Certain Definitions.

“Affiliate” is defined in Section 4.2.

“Board” is defined in the second Recital.

“Business of the Company and its Affiliates” is defined in Section 4.1.

“Company” is defined in the Preamble.

“Confidential Information” is defined in Section 4.4.

“distributor” is defined in Section 4.3.

“employee” is defined in Section 4.2.

“Effective Date” is defined in the Preamble.

“Merger Agreement” is defined in the first Recital.

“Person” is defined in Section 4.2.

“Restricted Period” is defined in Section 4.1.

“Territory” is defined in Section 4.1.

“vendor” is defined in Section 4.3.

[Remainder of page intentionally left blank]

6


--------------------------------------------------------------------------------


INTENDING TO BE LEGALLY BOUND, the Executive and the Company, by its duly
authorized representative, have executed this Agreement as a sealed instrument
as of the date first above written.

THE EXECUTIVE:

 

THE COMPANY

 

 

MICHAELS STORES, INC.

 

 

 

 

 

 

/s/ Sam Wyly

 

By:

/s/ Jeffrey N. Boyer

 

Sam Wyly

 

 

Jeffrey N. Boyer

 

 

 

 

 

Title:

President & Chief Financial Officer

 

 

7


--------------------------------------------------------------------------------